

115 S3482 ES: Emergency Medical Services for Children Program Reauthorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 3482IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children
			 program.
	
 1.Short titleThis Act may be cited as the Emergency Medical Services for Children Program Reauthorization Act of 2018.
 2.Reauthorization of the Emergency Medical Services for Children programSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended by inserting before the period the following: , and $22,334,000 for each of fiscal years 2020 through 2024.Passed the Senate December 11, 2018.Secretary